Citation Nr: 0033646	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  95-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left ankle 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left foot 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin rash on a 
direct basis.

4.  Entitlement to service connection for a lipoma.

5.  Entitlement to service connection for chronic headaches 
on a direct basis (claimed as migraine headaches) and as a 
manifestation of an undiagnosed illness.

6.  Entitlement to service connection for chronic pain of 
both knees on a direct basis (claimed as a bilateral knee 
disorder) and as a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for a chronic skin rash 
as a manifestation of an undiagnosed illness.

8.  Entitlement to service connection for chronic pain of 
both elbows as a manifestation of an undiagnosed illness, to 
include the issue of whether a substantive appeal was timely 
filed.

9.  Entitlement to a compensable (increased) evaluation for 
service-connected post-operative lacrimal duct obstruction of 
the left eye with history of epiphora.

10.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder, on appeal 
from the initial evaluation.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
April 1992.  The veteran served in the Southwest Asia theater 
of operations from October 12, 1990, to April 14, 1991.

This appeal arises from a February 1995 rating decision of 
the Roanoke, Virginia, regional office (RO) which denied 
service connection for a left ankle disorder, headaches, a 
bilateral knee disorder, a lipoma, a skin rash, and a left 
foot disorder.  The February 1995 rating action also assigned 
a 10 percent disability rating for PTSD, after granting 
service connection for that disorder, and denied a 
compensable (increased) evaluation for the veteran's service-
connected post-operative lacrimal duct obstruction of the 
left with history of epiphora.  The notice of disagreement 
was received in March 1995.  The statement of the case was 
issued in March 1995.  The veteran's substantive appeal was 
received in May 1995.  By a rating action dated in January 
1997, the 10 percent disability rating for PTSD was increased 
to 50 percent, effective from February 1994.

In view of a finding of the Board of Veterans' Appeals 
(Board), herein, that additional medical evidence is needed, 
the issues of service connection for a lipoma, service 
connection for chronic headaches and chronic pain of both 
knees on a direct basis and as manifestations of an 
undiagnosed illness, an increased evaluation for service-
connected PTSD and service connection for chronic pain of 
both elbows as a manifestation of an undiagnosed illness, to 
include the issue of whether a substantive appeal was timely 
filed, are discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  By a rating action dated in August 1992, the RO denied 
service connection for left ankle disorder based, in part, 
upon the finding that the veteran's left ankle sprain treated 
in service had not resulted in any chronic disability.

2.  The veteran did not appeal the RO's August 1992 
determination, and it therefore became final.

3.  By a rating action dated in December 1993, the RO denied 
service connection for left ankle disorder and skin rash on a 
direct basis; that decision was based, in part, upon the 
finding that plantar fasciitis of the left foot and eczema of 
the hands, treated in service, had not resulted in any 
chronic disability.

4.  The veteran did not appeal the RO's December 1993 
determination, and it became final.

5.  The additional evidence submitted in connection with the 
current request to reopen the claims for service connection 
for a left ankle disorder, a left foot disorder, and a skin 
rash on a direct basis is not so significant that it must be 
considered in order to fairly decide those claims.

6.  The veteran's current symptoms of a chronic skin rash 
have been clinically diagnosed as dermatitis and/or eczema.

7.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's post-operative lacrimal 
duct of the left eye causes epiphora.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision that denied service 
connection for a left ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The December 1993 rating decision that denied service 
connection for a left foot disorder and a skin rash on a 
direct basis is final.  38 U.S.C.A. § 7105 (West 1991).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
left ankle disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

4.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
left foot disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

5.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
skin rash on a direct basis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


6.  The criteria for service connection for a chronic skin 
rash as manifestations of an undiagnosed illness have not 
been met.  38 U.S.C.A. § 1117 (West 1991 and Supp. 2000).

7.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a 10 percent evaluation for 
post-operative lacrimal duct obstruction of the left eye with 
history of epiphora have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.10, 4.84a, Diagnostic Code 6025 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his eyes, 
skin, lower extremities, and neurological system were normal.  
He was noted to have minimal, symptomatic pes planus.  In 
November 1988, the veteran was seen for complaints of a 
persistent rash on his hand.  He stated that medications had 
provided no relief.  There was a dense lichenified area on 
the left hand.  The assessment was eczema.  The veteran was 
seen for similar complaints, and diagnosed as having eczema 
of the left hand, in July 1989.  At that time, he was also 
noted to complain chronic watering of the left eye and right 
ankle pain.  He stated he had twisted that ankle two weeks 
earlier.  A September 1989 treatment note indicated that the 
veteran had a blocked tear duct of the left eye.

In September 1989, the veteran was evaluated for complaints 
of a headache and sore throat.  Following a physical 
examination, he was diagnosed as having viral syndrome and 
pharyngitis, with a notation "rule out" strep throat.  



A report of medical consultation dated in August 1990 
indicated that the veteran underwent an ophthalmology 
examination due to the constant tearing of his left eye.  He 
was found to have an obstructed left tear duct.  The examiner 
felt that the veteran was probably a candidate for 
"dacryocystorhinostomy" with Jones tubes.

The veteran completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation form in June 
1991.  Therein, he reported that he had not incurred any 
diseases or injuries while in the Southwest Asia region.  He 
denied experiencing any rashes, skin infections, or sores.  
He also denied swelling of the lymph nodes, stomach, or other 
body parts.  He stated he was not aware of having any medical 
problems.  

Medical records dated between May 1991 and March 1992 show 
that the veteran was periodically evaluated for complaints 
referable to his diagnosed nasolacrimal duct obstruction of 
the left eye.  The veteran underwent a Crawford Tube 
Placement of the left eye in March 1992.  A March 1992 
consultation report indicated that the procedure had derived 
the expected post-operative results.  A suture cyst was 
removed in April 1992.  The examiner stated the tubes would 
be left in position for one year.

In November 1991, the veteran was seen for complaints of a 
left ankle sprain.  He stated he had sprained his ankle one 
month earlier, and that it had been bothering him 
intermittently since that time.  He was seen for similar 
complaints in January 1992.  He said there were some mornings 
when he was unable to support any weight on that ankle.  The 
clinical assessment, after a physical examination, was of a 
Grade I sprain.  The veteran also reported at that time that 
he had had a rash on his left wrist for the past month.  This 
condition was not evaluated.

On a Report of Medical Examination in January 1992, the 
veteran's skin, lower extremities, and neurological system 
were found to be normal.  His history of having blockage of 
the left tear duct was noted.  


Due to complaints of chronic left ankle pain, the veteran had 
his left ankle X-rayed in January 1992.  There was no 
radiologic evidence of any significant abnormality.  He was 
seen for complaints of left ankle pain in February 1992.  He 
reported that he had twisted that ankle three months earlier 
while playing flag football.   He also indicated that he was 
currently suffering from a rash of the groin.  The veteran 
was seen for these complaints again in March 1992.  The 
diagnosis at that time was plantar fasciitis and rash of the 
groin.  In a March 1992 follow-up report, the veteran 
indicated that the medication given to him to treat the rash 
had not helped.

In April 1992, the veteran was evaluated for complaints of 
left ankle weakness.  He said he was having chronic ankle 
problems.  The examiner found that the ankle had remained 
unchanged since it was last examined.  The impression was 
resolving left ankle sprain.

Also in April 1992, the veteran filed a claim for service 
connection for multiple problems to include a left eye 
injury, the residuals of a left ankle injury, and a rash.  He 
said his skin rash had started after his participation in 
Operation Desert Storm.

The veteran was afforded a VA general medical examination in 
May 1992.  He stated he had injured his left ankle playing 
sports.  He said he was told that he had had a twisting 
injury, and that he had been advised to stay off the ankle 
for two weeks.  He also reported that he had a rash on his 
back.  On physical examination, there were no skin lesions.  
The veteran's head, face, and neck were normal.  He had a 
full range of motion of the left ankle.  There was no 
tenderness, deformity, or swelling of the left ankle.  An X-
ray of the left ankle was within normal limits.  His feet 
were normal.  His nervous system was normal.  The diagnoses, 
in pertinent part, were no residuals of injury to the left 
ankle and no residuals of skin rash.  

The veteran also underwent a VA ophthalmology examination in 
May 1992.  His history of treatment for nasal lacrimal duct 
obstruction was discussed.  Since undergoing a 
dacryocystorhinostomy  in March 1992, he said had been 
experiencing persistent epiphora and a foreign body sensation 
of the left eye.  He said the epiphora caused his vision to 
blur.  An examination was conducted.  The diagnosis was 
status post dacryocystorhinostomy in the left eye with 
current complaints of persistent epiphora.  There was no 
evidence of nasal lacrimal duct obstruction.  

By a rating action dated in August 1992, service connection 
for plantar fasciitis, a left ankle disorder, and a skin rash 
was denied.  The RO determined that each of these conditions 
had been treated during the veteran's active military 
service, but that those problems had all been acute and 
transitory.  The RO stated there was no evidence of residual 
disability of the feet, left ankle, or skin.  The veteran was 
granted service connection for post-operative lacrimal duct 
obstruction of the left eye with history of epiphora.  A 10 
percent disability evaluation was assigned.  Notice of the 
decision was mailed to the veteran in August 1992.

In June 1993, the veteran asked for re-evaluation of his left 
eye condition.  He also asserted that service connection was 
warranted for pain his ankle and legs, and a rash.  He 
indicated that he was receiving treatment through the 
Richmond VA Medical Center (VAMC).

The veteran was afforded a VA eye examination in June 1993.  
He reported that the tubes that had been placed in his left 
nasolacrimal duct had been removed earlier that month.  The 
anterior segment of the examination was essentially normal.  
The lens was clear in each eye.  Fundus examination revealed 
normal disk, macula, and vessels.  The veteran did not have 
any visual field deficits or any diplopia.

In August 1993, the veteran underwent another VA skin 
examination.  There were no skin lesions seen on either hand.  
Over the anterior cubital fossa of both arms, there was a 
patch of skin which was shiner than the surrounding skin.  
The diagnosis was previous areas of eczema with minimal 
residuals, anterior cubital fossa of both arms.

The veteran was also afforded a VA foot examination in August 
1993.  His posture was normal.  The appearance and function 
of the feet was normal.  There was no evidence of deformity.  
X-rays showed bilateral pes planus and very minimal 
malalignment of the first toes of both feet.  The bone 
density was satisfactory.  There were no significant soft 
tissue abnormalities.  The diagnoses were history of left 
plantar fasciitis with no residuals, bilateral pes planus, 
and very minimal malalignment of the first toes on both feet.

Service connection for a skin rash and plantar fasciitis of 
the left foot was denied again in December 1993.  The RO 
found there was no evidence of chronic residuals of either 
condition.  The 10 percent disability rating assigned for 
service-connected post-operative lacrimal duct obstruction of 
the left, with history of epiphora, was reduced to a 
noncompensable rating.  The RO determined that the veteran 
was no longer experiencing any interference with the lacrimal 
duct of his left eye.  Notice of this decision was mailed to 
the veteran in December 1993.

The veteran submitted a claim for an increased evaluation of 
his service-connected left eye disorder in February 1994.  He 
stated his vision had progressively worsened since his 
service discharge.  He also asserted that service connection 
was warranted for the residuals of his in-service left ankle 
injury.  Further, the veteran said he suffered from migraine 
headaches, chronic knee pain, a lump on his right rib, and a 
skin rash, and that all of those problems had started after 
his service in the Persian Gulf area.  In a statement 
received in June 1994, he submitted a claim for service 
connection for a left foot problem and PTSD.

Medical records from the Richmond VAMC, dated from September 
1992 to August 1994, were associated with the claims folder.  
Those records show that the veteran received evaluations and 
treatment for, but not limited to, headaches, knee pain, 
depression, left eye problems, and a skin rash.  Clinical 
records dated between March 1993 and June 1993 revealed that 
the veteran was seen for complaints of left eye pain.  Since 
having the nasolacrimal tube removed in June 1993, he 
indicated he had been experiencing epiphora.  He stated tears 
would stream down his cheek approximately 10 times a day.  He 
said the tearing was worse when he was outdoors.  The 
impression was status post dacryocystorhinostomy in April 
1992 and status post silicon tube removal in June 1993.  

The records also show that the veteran was seen in February 
1993, for multiple complaints.  He reported that he had 
developed a rash on the inside of both his thighs and his 
back.  He said the rash had started two to three weeks 
earlier.  He also complained of increased pain and weakness 
of the "right" ankle.  Following a physical examination, 
the veteran was diagnosed as having right ankle pain and 
weakness status post trauma.

During the course of a June 1993 physical examination, he was 
noted to have a decreased range of motion of the big toes of 
both his feet.  The examiner stated that the toe finding was 
probably non-significant.  Nevertheless, the examiner said 
that structural abnormality had to be ruled out.  

The veteran was examined in July 1993 due to complaints of a 
recurrent rash on his arms and back.  He said he had been 
suffering from the rash since his service overseas.  There 
was lichenified skin at the elbows.  The impression was 
dermatitis of both arms.

In December 1993, the veteran was also underwent a follow-up 
examination for his status post lacrimal duct obstruction.  
He stated he had been suffering from increased tearing and 
anterior eye pain and irritation.  He indicated he had also 
been experiencing some blurred vision with protracted periods 
of reading and television watching.  An examination was 
conducted.  The impression was history of 
dacryocystorhinostomy with continued epiphora of the left eye 
and refractive error - mild myopia.  The examiner stated she 
could not account for the veteran's only being able to 
achieve 20/25 vision.  She said this could have been the 
result of his increased tearing, an old trauma, or a corneal 
scar.  It was recommended that the veteran be seen by the 
plastic clinic.  The veteran was seen by the eye clinic again 
in May 1994.  The impression, following testing, was relative 
nasolacrimal duct obstruction.  A nasal endoscopy with 
dilation and intubation was recommended.

A May 1994 treatment report shows that the veteran was seen 
for complaints of left foot and left ankle pain.  There was 
tenderness over the first metatarsophalangeal joint.  The 
assessment was early hallux rigidus of the left foot and 
post-traumatic tendonitis.


The veteran was re-examined by the orthopedic clinic in 
August 1994.  He said he continued to experience left foot 
pain.  His arches were normal.  There was no subtalar or 
ankle pain.  There was tenderness at the medial head of the 
second and third metatarsophalangeal joints.  X-rays showed 
that the second and third metatarsals were slightly 
prominent.  

In January 1995, the veteran was afforded a VA vision 
examination.  His history of treatment for lacrimal duct 
obstruction was discussed.  Although he had undergone a 
dacryocystorhinostomy, he stated he continued to have tearing 
in the left eye.  He indicated that he wore glasses.  He 
denied experiencing diplopia or visual field defects.  
Manifest refraction with range scope from plus-one to minus-
two showed no improvement in either eye.  The slit lamp exam 
was within normal limits.  The lids, lashes, and lacrimal 
apparatus revealed normal lacrimal lake in both eyes.  The 
punctum was patent,, with good apposition to the globe.  The 
cornea was clear in both eyes.  The anterior chamber was deep 
and quiet in both eyes.  The iris was round and regular in 
both eyes.  The impression was refractive error.  The 
examiner indicated that there was no evidence of epiphora on 
examination.  He also noted that a complete satisfactory 
examination had not been performed due to the belligerent 
attitude of the veteran.

The veteran was also afforded another VA general medical 
examination in January 1995.  He gave a history of treatment 
for hypertension, dermatitis of arms and legs, and pain in 
both knees and the left ankle.  There were no skin lesions 
seen but it was noted that the dermatologist believed the 
veteran had atopic eczema.  There was tenderness over the 
first metatarsophalangeal joint of the left foot.  There was 
no evidence of loss of range of motion of the ankles.  His 
previous diagnosis of having early hallux rigidus on the left 
with tendonitis of the heel was noted.  An X-ray of the left 
foot showed degenerative joint disease of the left first 
metatarsophalangeal joint.  X-rays of both ankles were within 
normal limits.  The diagnoses were atopic dermatitis with no 
evidence of eruption on examination and metatarsalgia of the 
left foot with early hallux rigidus of the left foot and 
tendonitis of the left ankle.  The examiner stated that the 
veteran's left foot condition was defined in the diagnosis of 
his left ankle problem.  

By a rating action dated in February 1995, service connection 
for a left ankle condition, a skin rash, and a left foot 
condition was denied.  The RO determined that there was no 
evidence that any of the aforementioned problems were 
incurred in or aggravated by the veteran's active military 
service.  The noncompensable evaluation assigned for the 
veteran's service-connected post-operative lacrimal duct 
obstruction of the left with history of epiphora was 
continued.  It was noted that there had been no evidence of 
epiphora demonstrated at the veteran's last VA eye 
examination.

The veteran filed his substantive appeal in May 1995.  He 
asserted that there was a direct correlation between his 
current left ankle problems and the sprain for which he 
received treatment in service.  He stated he had been 
experiencing chronic left ankle pain since that injury.  He 
made similar allegations pertaining to his left foot.  With 
regard to his skin rashes, the veteran argued that these 
problems had all started within the first two years after his 
service in the Persian Gulf.  Finally, he maintained that he 
deserved a compensable disability evaluation for his service-
connected left eye disorder.  He said he continued to 
experience problems with the lacrimal duct of his left eye.

In July 1995, the veteran underwent a VA general medical 
examination.  His major complaint pertained to a "lump" on 
his side and his multiple arthralgias.  His skin had no 
lesions.  However, it was noted that he had had a 
maculopapular rash on his forearms in 1993, which had 
resolved.  His lymphatic system, head, face, neck, nose, 
mouth, and eyes were all normal.  Both ankles were within 
normal limits with a good range of motion.  There was normal 
dorsiflexion and planter flexion.  X-rays of the feet showed 
degenerative joint disease of the left first 
metatarsophalangeal joint.  The diagnosis, in pertinent part, 
was degenerative joint disease of the left 
metatarsophalangeal joint.  

In a letter dated in August 1996, the RO informed the veteran 
of the medical and non-medical evidence that he could submit 
to support his claim for multiple disabilities due to an 
undiagnosed illness.  The veteran did not respond.

Additional medical records from the Richmond VAMC, dated from 
August 1994 to November 1996, show that the veteran was seen 
on multiple occasions for complaints related to left eye 
pain.  Reports from the eye clinic, dated in March and May 
1995, indicate that the veteran was experiencing epiphora and 
decreased visual acuity of the left eye.  It was suggested 
that he undergo an intubation and dilation.  By December 
1995, there was an indication that the veteran's problems 
with photophobia could have been related to possible rod cone 
dystrophy.  There was also a suggestion that the veteran's 
chronic headaches could be contributing to his visual 
problems. 

In September 1996, the veteran was seen by the rheumatology 
clinic due to his complaints of arthralgia of multiple 
joints.   A physical examination and review of X-rays was 
conducted.  The assessment was arthralgia.  The examiner 
recommended that the veteran go through comprehensive testing 
in order to rule out systemic lupus erythematosus.

Service connection for a skin rash as result of an 
undiagnosed illness was denied in January 1997.  Citing 38 
C.F.R. § 3.317, the RO found there was no evidence that the 
veteran's skin rashes had manifested during his Persian Gulf 
service or to a compensable degree within two years of his 
service in that area.  Moreover, the RO determined that the 
veteran had failed to submit evidence of chronic diagnosed 
illness of the skin.  

Medical records from the Richmond VAMC, dated from December 
1996 to February 1998, were associated with the claims 
folder.  In a report from the rheumatology clinic dated in 
December 1996, the veteran was observed to have had a history 
of polyarthralgias with antinuclear antibody 1:1600 specified 
in February 1996 and an unexplained bilateral optic atrophy 
that had been diagnosed in September 1995.  In addition to 
complaints of chronic knee pain, the veteran stated he had 
elbow pain and some dorsal hand pain in the past.  He denied 
oral ulcers, fever, rash, photosensitivity, dry eyes/mouth, 
Raynaud type symptoms, afternoon fatigue, or skin changes of 
the hands.  He did opine that his vision had worsened over 
the past year.  A physical examination was conducted.  
Reference was also made to September 1996 laboratory 
findings.  The assessment was increased antinuclear antibody 
with no evidence by clinical exam of lupus or rheumatoid 
arthritis.  The veteran's symptoms were noted to be more 
consistent with degenerative changes.  There was no clear 
explanation for the cause of the eye changes.  A March 1997 
follow-up report indicated that diagnosis for the veteran's 
complaints of multiple joint pain remained polyarthralgias.  
It was also noted that the significance of his positive 
antinuclear antibody remained undetermined.  

An April 1997 report from the eye clinic indicated that the 
veteran continued to experience a "sensation" in his left 
eye.  He denied photophobia or pain.  His past history of 
having an increased antinuclear antibody and a possible 
diagnosis of rheumatoid arthritis was noted.  He had a 
positive lacrimal flow.  A thorough eye examination was 
performed.  The impressions were keratoconus sicca of both 
eyes and possible "rod-cone".

Service connection for a skin rash due to an undiagnosed 
illness was denied in April 1998.  The RO held that the 
evidence of record failed to show that any skin rash 
experienced by the veteran had manifested to a compensable 
degree with the applicable presumptive period.  The claims 
for service connection for a left foot and left ankle 
disorder were denied on the basis that there was no evidence 
establishing an etiological link between the veteran's 
current left foot/ankle problems and his active military 
service.  Finally, the RO denied an increased evaluation of 
the veteran's service-connected post-operative lacrimal duct 
obstruction of the left with history of epiphora.  A 
supplemental statement of the case was mailed to the veteran 
that same month.

Medical records from the Richmond VAMC dated from August 1997 
to October 1998 were associated with the claims folder.  
Those records reveal that the veteran received routine 
evaluations and treatment for his service-connected PTSD.  
The records also contained several references to the 
veteran's continued complaints of chronic headaches.  


II.  Analysis

A.  New & Material Evidence

The veteran's claim for service connection for a left ankle 
disorder was last finally denied in August 1992.  His claims 
for service connection for a left foot disorder and a skin 
rash on a direct basis were last denied in December 1993.  In 
each instance, the veteran was notified of the denials at his 
address of record.  There is no evidence that the 
notification letters were returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final, unless an appeal is filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
1992 and 1993 denials of his claims, the decisions became 
final a year after the mailing of notification to him of the 
decisions.  38 C.F.R. §§ 3.104, 20.302 (2000).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
August 1992 and December 1993 rating decisions are final 
determinations and were respectively the last decisions to 
address the issues of service connection for a left ankle 
disorder, left foot disorder, and skin rash on a direct 
basis, the evidence that is considered to determine whether 
new and material evidence has been received is the evidence 
that has been received following those decisions.  The 
evidence received subsequent to those decisions is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet.App. 
510 (1992).  See also Robinette v. Brown, 
8 Vet.App. 69 (1995).

Pertinent law provides that service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Further, where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

While the RO appears to have reopened the veteran's claims 
for service connection for left ankle disorder, a left foot 
disorder, and a skin rash on a direct basis and considered 
those issues on a de novo basis, the Board is not bound by 
that determination and is, in fact, required to conduct an 
independent new-and-material-evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, the RO's decision in August 1992 to deny 
service connection for plantar fasciitis of the left foot, a 
left ankle disorder, and a skin rash was based upon the 
finding that there was no evidence of these problems on 
examination.  While he was treated in service for a skin 
rash, plantar fasciitis, and ankle pain, those conditions 
were held to have been acute, transitory, and self-limiting.  
The RO stated that the veteran's in-service treatment of 
these problems had not resulted in any chronic residuals.  A 
similar line of reasoning was used when the claims for 
service connection for a skin rash and plantar fasciitis of 
the left foot were denied again by the RO in December 1993.

The medical records submitted since the August 1992 and the 
December 1993 decisions, respectively, are "new," in the 
sense that they were not of record at the time the decisions 
were issued.  However, they do not constitute "new" 
evidence for the purposes of 38 U.S.C.A. § 5108, because they 
are essentially cumulative of evidence previously considered 
by the RO.  Those records merely document that the veteran 
continues to complain of left foot and ankle pain, and that 
the cause of the pain has been ascribed to known disease 
entities.  The veteran's left foot problem was diagnosed as 
early hallux rigidus and/or degenerative joint disease of the 
left metatarsophalangeal joint.  Tendonitis has been 
attributed to his left ankle pain.  Similarly, the newly 
submitted evidence continues to show that the veteran 
experiences recurrent episodes of dermatitis.  In all three 
cases, the records also document that the veteran attributes 
those problems to his active military service.  However, the 
records are not material evidence, because they do not 
provide credible medical findings that the veteran's current 
early hallux rigidus and/or degenerative joint disease of the 
metatarsophalangeal joint of the left foot, tendonitis of the 
left ankle, and/or dermatitis had their onset during his 
active military service, arose to a compensable degree within 
the one-year presumptive period, or were caused by an 
incident, accident, or injury that occurred during his 
military service.

The statements from the veteran regarding his opinion that 
there is an etiological relationship between his in-service 
treatment for a left ankle sprain, plantar fasciitis of the 
left foot, and eczema and his currently diagnosed early 
hallux rigidus and/or degenerative joint disease of the 
metatarsophalangeal joint of the left foot, tendonitis of the 
left ankle,  and recurrent dermatitis cannot be considered to 
be of any probative value.  Although an individual may 
certainly be able to provide an accurate statement regarding 
firsthand knowledge of events or observations, and we have no 
reason to doubt his account of what occurred in service, a 
lay person may not offer evidence that requires medical 
knowledge.  See Nici v. Brown, 9 Vet. App. 494 (1996) citing 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see also 
Spalding v. Brown, 10 Vet.App. 6 (1997).

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claims of 
entitlement to service connection for a left ankle disorder, 
a left foot disorder, and a skin rash on a direct basis, the 
claims may not be reopened.

B.  Service Connection as a Manifestation of Undiagnosed 
Illness 

As to the veteran's claim regarding chronic skin rash, 
chronic headaches, and chronic pain of both knees as a 
manifestation of an undiagnosed illness, the Board notes 
that, upon enactment of the Persian Gulf War Veterans' 
Benefits Act, title I of Public Law No. 103-446 (Nov. 2, 
1994), a new section 1117 was added to title 38, United 
States Code.  That statute, at 38 U.S.C.A. § 1117, authorizes 
VA to compensate any Persian Gulf War veteran suffering from 
a chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:


(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an examining 
physician, and other, non-medical indicators 
that are capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above 
these locations.

38 C.F.R. § 3.317 (2000).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

With respect to claims for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317, the Court held, in Neumann v. 
West, 14 Vet. App. 12, (2000), that a well-grounded claim 
required the submission of some evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness; and

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period.

In this case, the RO clearly addressed the appellant's claim 
on the merits.  The RO does not appear to have applied the 
"well grounded" analysis.  Nevertheless, the Board observes 
that the United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO as to these issues is necessary in 
order to assure compliance with the new legislation.  Based 
upon the extensive development of medical evidence, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for this decision, and that the 
appellant has had adequate notice of the evidence needed to 
substantiate his claim.  

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  

In considering this case on the merits, the Board finds that 
service connection for a chronic skin rash as manifestation 
of an undiagnosed illness is not warranted.  The Board 
recognizes that the veteran's DD Form 214 reflects that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War, from October 1990 to April 1991.  
It is also accepted that there is at least some evidence that 
the veteran has exhibited objective indications of chronic 
disability, manifested by signs or symptoms such as those 
listed in 38 C.F.R. § 3.317.  

However, in order to establish service connection for such a 
claim, the criteria provide, in pertinent part, that the 
illness must not be attributable to any known clinical 
diagnosis by history, physical examination, and laboratory 
tests.  As noted above, VA examination reports and outpatient 
treatment records have indicated that the veteran's 
complaints of a chronic skin rash have been attributed to 
known disease entities.  The record clearly shows that the 
veteran has been diagnosed as having dermatitis and/or 
eczema.  Since the veteran's skin condition has been 
clinically diagnosed, he is not entitled to service 
connection for a chronic skin rash as manifestation of an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.

D.  Increased Evaluation

The Board is satisfied that all relevant facts have been 
properly developed.  An examination for VA purposes has been 
performed.  The Board finds the VA examination was adequate 
concerning the issues at hand, and that there is no 
indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim, and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5103 (West 1991); 38 U.S.C.A. §§ 5103, 5103A 
(enacted in Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096)).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

The veteran's service-connected post-operative lacrimal duct 
obstruction of the left eye, with history of epiphora, is 
currently evaluated as noncompensable under Diagnostic Code 
6025, Epiphora.  Unilateral epiphora (interference with the 
lacrimal duct from any cause) warrants a 10 percent 
evaluation.  For a 20 percent evaluation under Diagnostic 
Code 6025, bilateral epiphora must be shown.

At his January 1995 VA vision examination, it was determined 
that there was no evidence that the veteran suffered from 
epiphora.  Positive lacrimal flow was also noted in an April 
1997 report from the VA eye clinic.  The Board notes, 
moreover, that outpatient treatment records dated in May 
1994, March 1995, and May 1995 indicate that he continued to 
experience epiphora.  In this regard, an examiner recommended 
in May 1995 that the veteran undergo an intubation and a 
dilation of the lacrimal duct.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Having reviewed 
the record, the Board concludes that the particular facts of 
this case warrant the application of the reasonable doubt 
doctrine.  Granting the veteran every benefit of the doubt, 
the Board finds there is evidence that the veteran currently 
suffers from some epiphora of the left eye.  A 10 percent 
disability evaluation for post-operative lacrimal duct 
obstruction of the left eye with history of epiphora is 
warranted.  This is the maximum disability rating allowable 
under Diagnostic Code 6025 when only one eye is affected by 
epiphora.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a left ankle disorder, the 
claim is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for a left foot disorder, the 
claim is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for a skin rash on a direct 
basis, the claim is denied.

Entitlement to service connection for a chronic skin rash as 
a manifestation of an undiagnosed illness is denied.

Entitlement to a 10 percent evaluation for post-operative 
lacrimal duct obstruction of the left eye with history of 
epiphora is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

In essence, the veteran contends that he suffers from chronic 
headaches and chronic pain of the knees, and that those 
symptoms are etiologically related to his service in the 
Southwest Asia theater of operations during the Gulf War.  He 
says both problems have grown progressively worse.  Despite 
his numerous examinations, he maintains his headaches and 
bilateral knee pain have escaped clinical diagnoses.  With 
regard to the lipoma on his chest, the veteran argues that 
there is an etiological link between the lipoma and his 
military service.  He states he initially discovered the 
lipoma shortly after his service discharge, and that it has 
grown progressively larger over time.

Prior to rendering a final decision on the issues of service 
connection for a lipoma, chronic headaches on a direct basis 
(claimed as migraine headaches) and as a manifestation of an 
undiagnosed illness, and chronic pain of both knees on a 
direct basis (claimed as a bilateral knee disorder) and as a 
manifestation of an undiagnosed illness, the Board finds that 
there are procedural defects that must be addressed and 
corrected.  As noted above, significant changes in the law 
pertaining to the duty to assist a veteran in the development 
of a claim for compensation occurred during the pendency of 
this appeal.  In particular, the law now states: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (Nov. 9, 2000) (to be codified 
as amended at 38 U.S.C. § 5103(a)).  

There is no evidence in the present case that the RO informed 
the veteran or his representative of the evidence necessary 
to substantiate his claims.  Such evidence could include, but 
would not necessarily be limited to, VA or non-VA medical 
records that might reflect treatment for the lipoma shortly 
after his service discharge.  The veteran could have also 
been informed that an opinion setting forth an etiological 
link between his lipoma and his military service would be 
useful in establishing his claim for service connection.

The newly enacted amendatory legislation pertaining to the 
duty to assist also requires that, in the case of a claim for 
disability compensation, the assistance provided by the 
Secretary "shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  
Further: 

The Secretary shall treat an examination or 
opinion as being necessary to make a decision 
on a claim for purposes of paragraph (1) if 
the evidence of record before the Secretary, 
taking into consideration all information and 
lay or medical evidence (including statements 
of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A(d)(2)).

Here, the available medical records show that, since his 
service discharge, the veteran has received treatment for 
complaints of chronic headaches and pain of both knees.  
There is, then, at least some evidence that the veteran has 
exhibited objective indications of chronic disability, 
manifested by signs or symptoms such as those listed in 38 
C.F.R. § 3.317.  Further, although outpatient treatment 
records from the Richmond VAMC reflect that he was variously 
diagnosed as having migraine headaches and vascular 
headaches, a report of a July 1995 VA general medical 
examination included the diagnosis of "simple benign 
cephalalgia".  In this regard, the examiner found that the 
veteran's headaches were "not typical of migraine and/or 
vascular headaches".  This conclusion provides some evidence 
that the cause of the veteran's complaints of chronic 
headaches has escaped diagnosis.

Similarly, following an October 1993 outpatient visit, the 
impression was that the veteran suffered from bilateral knee 
pain. A December 1993 treatment note also attributed the 
veteran's complaints of knee pain to probable chondromalacia.  
In July 1995, a VA examiner concluded that the veteran 
suffered from "muscle pain," and that there was "no 
diagnosis" for this condition.  Thus, there is at least some 
evidence suggesting that the veteran's symptom of bilateral 
knee pain cannot be attributed to any known clinical 
diagnosis.  

The Court has repeatedly held that the duty to assist 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  See, 
e.g., Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991)  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Accordingly, the veteran should be afforded VA neurological 
and orthopedic examinations, to determine whether a clinical 
diagnosis can be ascribed to his symptoms of a chronic 
headaches and chronic pain in both knees.  The veteran should 
also be afforded a VA dermatology examination to determine 
the etiology of his lipoma.  The importance of the new 
examination to ensure adequate clinical findings should be 
emphasized to the veteran, and he should be afforded an 
opportunity to cooperate with the request for a new 
examination.  However, the Board stresses to the veteran 
that, although VA has a duty to assist him with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street. See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).

With regard to his claim for an increased evaluation for 
service-connected PTSD, the veteran was last afforded a VA 
psychiatric examination in January 1995.  That examination is 
inadequate for the purpose of evaluating the veteran's PTSD.  
The Court has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Wisch v. Brown, 

8 Vet.App. 139 (1995) (a medical examination must 
specifically address pertinent issues, and the silence of an 
examiner cannot be relied upon as evidence against a claim); 
see also Massey v. Brown, 7 Vet.App. 204 (1994).  

Here, the report of the 1995 examination fails to discuss the 
effect the veteran's service-connected disability has on his 
social and industrial adaptability.  Further, the Board 
observes that over five years have passed since his PTSD was 
evaluated.  As cited above, the development of facts includes 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green.  The veteran should be afforded 
another VA psychiatric examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

Finally, in a statement received in May 1997, the veteran 
filed a claim for service connection for bilateral elbow pain 
as a result of his service in the Persian Gulf.  The claim 
was denied by the RO in April 1998.  The veteran was notified 
of the decision in a Supplemental Statement of the Case 
(SSOC) that was mailed to the veteran in April 1998.  In a 
letter attached to the SSOC, he was told that a substantive 
appeal had to be received from him prior to forwarding the 
matter to the Board for appellate review.  The RO stated that 
a response to the SSOC was optional if he had previously 
filed a substantive appeal with respect to all the issue 
contained in the SSOC.  He was further apprised that, if the 
SSOC contained an issue that had not been in included in a 
previously filed substantive appeal, he needed to respond 
within 60 days to perfect his appeal on that issue.  No 
additional argument on the issue of service connection for 
bilateral elbow pain as a result of his service in the 
Persian Gulf was received from the veteran, or his 
representative, until July 2000.

In view of the above sequence of events, there is a question 
as to whether there was a timely substantive appeal to the 
SSOC dated April 1998, of which he received notification by 
letter dated April 29, 1998.  In this regard, the applicable 
criteria provide as follows:  "An appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case has been furnished, a timely 
filed Substantive Appeal."  38 C.F.R. § 20.200 (2000).  A 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later. 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  The RO has not considered the issue of whether there 
was a timely substantive appeal in response to the SSOC dated 
in April 1998.  Thus, to ensure the veteran is not prejudiced 
by the Board considering a question not yet addressed by the 
RO, the claims folder must be returned to the RO for its 
initial review of the timeliness matter.  Floyd v. Brown, 9 
Vet.App. 88 (1996); see also Curry v. Brown, 
7 Vet.App. 59 (1994), and Bernard v. Brown, 4 Vet.App. 384 
(1993).

Thus, the Board finds that additional development is 
considered necessary, and this case is Remanded to the RO for 
the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all private (non-VA) 
medical care providers who have treated him, since 
his service separation, for the lipoma, headaches 
and/or knee pain.  The RO should obtain from the 
veteran the names and addresses of all medical 
care providers who have treated him for his 
service-connected PTSD since service discharge.  
After securing the necessary releases, the RO 
should obtain these records and permanently 
associate them with the claims file.

2. The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Richmond VAMC, and any other 
identified VA medical facility, since October 
1998.  Once obtained, all records must be 
associated with the claims folder.


3.  Upon completion of the above development, the 
RO should schedule the veteran for VA psychiatric, 
neurological, orthopedic, and dermatology 
examinations.  The veteran should be notified of 
the date, time, and place of the examinations in 
writing. 

a.  General information for the examiners:  The 
claims folders must be made available to the 
examiners for review prior to the examinations.  
A copy of this Remand decision should be 
provided to each physician.  Such tests as the 
examiners deem necessary should be performed.

b.  Special instructions for the psychiatric 
examiner:  The examiner must address the mental 
status findings as set forth in the VA Rating 
Schedule prior to, and on and after November 7, 
1996, as the Board must rate disabilities based 
upon the criteria set forth in those 
regulations.  The examiner should be asked to 
enter a complete multiaxial evaluation, 
including a score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, along with 
an explanation of the significance of the 
assigned score.  The examiner should state an 
opinion as to the degree of industrial 
inadaptability due to the veteran's service-
connected PTSD.  If employment is not feasible 
due solely to the service-connected disability, 
the examiner should so state.  The examiner 
should discuss social impairment due to the 
service-connected disability, as it affects 
industrial adaptability.

c.  Special instructions for the neurological 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a particular 
instruction, he or she should so indicate and 
provide an explanation.


(i)  The examiner should note and detail 
all reported symptoms of headaches.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to headaches 
and indicate what precipitates and what 
relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from chronic headaches.

(iii)  The examiner should specifically 
determine whether the veteran's 
complaints of chronic headaches are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's headaches.  Symptom-based 
"diagnoses," such as headaches, are not 
considered as diagnosed conditions for 
compensation purposes.

(iv)  If the veteran's headaches can be 
attributed to a known diagnostic entity 
(e.g. migraine headaches), the examiner 
should be asked to state whether it is at 
least as likely as not that the diagnosed 
condition can be attributed to the 
veteran's active military service.

d.  Special instructions for the orthopedic 
examiner:  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the examiner 
finds it is not feasible to answer a particular 
question or follow a particular instruction, 
he/she should so indicate and provide an 
explanation.


(i)  The examiner should note and detail 
all reported symptoms of bilateral knee 
pain.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to joint pain, aching, or 
swelling, and indicate what precipitates 
and what relieves them.

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is suffering 
from chronic pain of both knees.

(iii)  The examiner should specifically 
determine whether the veteran's 
complaints of chronic pain in both knees 
are attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's knee pain.  Symptom-based 
"diagnoses," such as arthralgia or 
myalgia, are not considered as diagnosed 
conditions for compensation purposes.

(iv)  If the veteran's knee pain can be 
attributed to a known diagnostic entity 
(e.g., arthritis), the examiner should be 
asked to state whether it is at least as 
likely as not that the diagnosed 
condition can be attributed to the 
veteran's active military service.

e.  Special instructions for dermatology 
examiner:  The examiner should state whether it 
is at least as likely as not that the veteran's 
lipoma on the right lateral chest wall is 
etiologically related to any incident, 
accident, or exposure that occurred during his 
military service.  All opinions expressed 
should be supported by reference to pertinent 
evidence.



4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  The RO should inform the veteran that it will 
be considering the matter of whether there was a 
timely substantive appeal as to the issue of 
chronic pain of both elbows as a manifestation of 
an undiagnosed illness, contained in the SSOC 
dated in April 1998.  The veteran should be asked 
whether he wishes to submit additional evidence or 
argument pertaining to this matter.  He should 
also be advised that he may appear at a hearing to 
present argument on this issue.  (He may appear at 
a regional office hearing presided over by a 
hearing officer and/or he may appear for a hearing 
before a member of the Board, sitting at the RO or 
in Washington, DC, either in person or via 
televideo conference) 

6.  The RO should adjudicate the appeal-timeliness 
issue, and furnish the veteran with an SSOC on 
this matter.  An opportunity to respond should be 
provided to the veteran and his representative.

7.  Upon completion of the development requested 
by the Board and any other development deemed 
appropriate by the RO, the RO should again 
consider the veteran's claims.  The RO should also 
discuss the recent case of Fenderson v. West, 12 
Vet.App. 119 (1999) when it reevaluates the 
veteran's claim for an increased evaluation of his 
PTSD.  Therein, the Court held that, with regard 
to initial ratings following the grant of service 
connection, separate ratings can be assigned for 
separate periods of time based on the facts found 
-- a practice known as assigning "staged" 
ratings.  


8.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on the 
processing of this case in light of the changes in 
the law, the RO should refer to VBA Fast Letter 
00-87 (Nov. 17, 2000), and Fast Letter 00-92 
(Dec. 13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently provided 
by the Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also should 
be considered.

If any action taken remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
concerning all evidence added to the record since 
the July 1999 SSOC.  The SSOC should consider the 
aforementioned regulations under 38 C.F.R. § 
3.317.  The veteran and his representative should 
be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and afford due process 
to the veteran.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
Veterans Law Judge
	Member, Board of Veterans' Appeals

 



